FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed April 13, 2022.  Claims 1-5 and 7-14 have been amended, and (withdrawn) claims 48, 110, and 171 have been canceled.  Claims 7-14 remain withdrawn, while claims 1-5 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The rejections for indefiniteness under 35 USC 112(b), in view of applicant’s amendments to independent claim 1 (although the claims remain rejected as indefinite for the reasons given below); and  
The rejection of claims under 35 USC 103, in view of applicant’s amendment of independent claim 1 such that it is now directed to a method “of validating a diagnostic test for analysis of a sample of cell-free DNA (cfDNA) or amplified cfDNA” employing a control as specified in the claim.
Claims 1-5 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Election/Restrictions
Applicant’s election without traverse of Group I, and of the species of a) (control for identifying a genotype associated with a neoplasm) in the reply filed on July 29, 2020 is again acknowledged.  
Claims 1-5 remain under consideration herein, now as directed to methods employing a control, with that control corresponding to the originally elected species.  Please see the Interview Summary mailed March 15, 2022 regarding the amendment of the claims to recite methods rather than products; a shift to methods from products has been permitted by the Examiner.
Claims 7-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2020.
It is noted that independent claim 1 now recites the elected species of “each genotype associated with a neoplasm” (originally corresponding to dependent claim 6).  Claims 7-14 recite alternative species, however, these claims do not properly depend from independent claim 1, given the limitations presently required by claim 1 that apply to “each genotype” including the “first genotype”.  It is also noted that the claims as directed to the elected species are not in condition for allowance.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are indefinite over the amendment of independent claim 1 to recite the limitation “a first plurality of nucleotide sequences, each nucleotide sequence of the first plurality encodes a first genotype of a plurality of genotypes.....wherein.....each genotype of the plurality of genotypes is associated with a neoplasm....each genotype of the plurality of genotypes is a single nucleotide polymorphism......or gene fusion” (new language illustrated by underlining).  It is noted that claim 1 previously stated “each nucleotide of the first plurality encodes a genotype of a plurality of genotypes”; this language differed in scope from the present claim language, as it required that each sequence of the first plurality encoded “a genotype” of “a plurality of genotypes”, such that multiple genotypes of a plurality were embraced by the claim language.  Now, the claim requires that each sequence of the first plurality “encodes a first genotype” of a plurality of genotypes, i.e., only one genotype of some type of plurality, with the various other members of the plurality (whatever they may be) no longer being represented in the “first plurality” of the “first mixture”.  This amendment creates multiple different indefiniteness issues.  While the prior version of the claims involved a “first plurality” in which any genotype of the “plurality of genotypes” could be present, the current claim language excludes all but the “first genotype” from the “first plurality”.  The claim subsequently refers to required characteristics of “each genotype of the plurality”; however – unlike the prior version of the claim - other than the “first genotype”, these limitations no longer apply to required elements of the claims (as only the “first genotype” must actually be present in the control).  The claim language references a “plurality of genotypes” having various characteristics, and specifies features of “each genotype” of the plurality, but unless such a plurality is actually required in some concrete way (i.e., as an actual element of the control of the claims), it is not clear how these limitations on “each genotype of the plurality” are further limiting of what is claimed (again, given that only the “first genotype” is a required element).  Further, it is noted that a preferred embodiment of the claims is a control in which both “substantially all” of a first and second human genome are represented (see claims 2 and 4); such genomes will clearly include genotypes of numerous types referenced in claim 1, but clearly not all of these could meet the limitations, e.g., “each genotype of the plurality of genotypes is associated with a neoplasm”. Thus, it is clear that the language “plurality of genotypes” must correspond to some type of subgrouping of genotypes, but the language of the claim does not make clear what this actually is, and how features beyond the “first genotype” actually limit the claims.  Further clarification is therefore required to ensure that the actual properties required by the control of claim 1 are made clear; this is necessary to ensure that one of skill in the art is reasonably apprised of what types of methods would (and would not) infringe the claims.  With further regard to claims 3-5, it is noted that while claim 3 does add some clarity with regard to a type of “second genotype”, the claims are not limit to only first and second genotypes, such that these claims are also indefinite for the same general reasons that apply to claim 1.
Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
First, independent claim 1, which is directed to a method employing a control that comprises “amplified cfDNA and a first mixture of nucleic acids”, has been amended to recite the limitation “the amplified cfDNA and the first mixture of nucleic acids are encapsulated by a liposome, lipid, or protein” (see last two lines of claim 1).  This language encompasses multiple possible configurations for the recited control, including an alternative in which the cfDNA and first mixture are encapsulated together, and an alternative in which the cfDNA and first mixture are encapsulated separately (but employed together as a control).  The application as filed contains only a single reference to an embodiment in which a control is encapsulated, stating “methods further comprise encapsulating the purified modified cfDNA clone library in a liposome, lipid, or a protein”, which “methods may be used to generate a commutable control or reference material” (published application paragraph 191).  While the type of control recited in amended claim 1 may reasonably be considered a type of “clone library” discussed in the specification (such that the application as filed provides basis for the first type of encapsulated control noted above), there is no disclosure in the application as filed of a control (or reference material, etc.) in which amplified cfDNA and a first mixture as recited in amended claim 1 are separately encapsulated and combined in a common control or reference material, etc.  Thus, applicant’s amendments to claim 1 add new matter to the claims (including dependent claims 2-5).  Furthermore, it is noted that the amended claims, and particularly claims 3-5, now encompass a control in which amplified cfDNA and a “first mixture” are encapsulated, but in which the control further includes a “second mixture” that is not encapsulated (see language of dependent claim 3, noting that the claims no longer refer to the “control” as being encapsulated, but only the “amplified cfDNA and the first mixture”).  As the application as filed also fails to disclose this type of control, applicant’s amendments also add new matter with regard to the embodiment of claims 3-5.  
Second, independent claim 1 has also been amended such that the claim is now directed not to a product, but to a “method for validating a diagnostic test for analysis of a sample of cell-free DNA (cfDNA) or amplified cfDNA, comprising performing the diagnostic test on a control, wherein the diagnostic test is validated if it correctly identifies a genotype of the control” (see claim 1 at lines 1-3).  While the application as filed does disclose a method of validating a diagnostic test, this particular embodiment (of validating a diagnostic test) is limited to “a diagnostic test for analysis of a sample of circulating cell-free DNA”; see the published application at paragraph 188.  While claims 1-5 as amended encompass subject matter disclosed in the original application – specifically, embodiments involving “circulating cell-free DNA”, with a preferred embodiment of “cell-free circulating tumor DNA” (again see paragraph 188) – the application as filed did not disclose validation methods equivalent to those now claimed, which embrace validation of diagnostic tests for analysis of any “sample of cell-free DNA (cfDNA) or amplified cfDNA”.  Thus, applicant’s amendments to claim 1 also add new matter to the claims to the extent they are directed to validation methods as claimed, other than those involving circulating cell-free DNA.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634